NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50340

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00521-PA

 v.
                                                MEMORANDUM*
RAUL EDUARDO GARCIA-PINA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                           Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Raul Eduardo Garcia-Pina appeals from the district court’s judgment and

challenges the 46-month sentence imposed on remand following his guilty-plea

conviction for possession with intent to distribute heroin, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(C). We have jurisdiction under 28 U.S.C. § 1291, and we



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Garcia-Pina contends that the district court erred in denying his requested

mitigating role reduction under U.S.S.G § 3B1.2. Specifically, Garcia-Pina argues

that all five factors set forth in Amendment 794 (“the Amendment”) favor a

downward adjustment, see U.S.S.G § 3B1.2 cmt. n.3(C), and are not outweighed

by the additional aggravating factors relied upon by the district court.

      We review the district court’s application of the Guidelines to the facts of

Garcia-Pina’s case for abuse of discretion. See United States v. Gasca-Ruiz, 852
F.3d 1167, 1170 (9th Cir. 2017) (en banc). The record demonstrates that on

remand the court properly considered the factors set forth in the Amendment, as

well as “other reasons for granting or denying a minor role reduction,” United

States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016), and acted within its

discretion in finding that Garcia-Pina was not “substantially less culpable than the

average participant in the criminal activity.” U.S.S.G § 3B1.2 cmt. n.3(A); see

also Quintero-Leyva, 823 F.3d at 523 (once the court has considered all the factors,

it may grant or deny a reduction even if some of the factors weigh toward the

opposite result). Contrary to Garcia-Pina’s contention, the district court did not

make any findings that were “illogical, implausible, or without support in

inferences that may be drawn from the facts in the record.” United States v.

Hinkson, 585 F.3d 1247, 1263 (9th Cir. 2009) (en banc).


                                          2                                    17-50340
      Garcia-Pina’s motion to take judicial notice and the government’s motion to

strike portions of Garcia-Pina’s opening brief are denied. The government’s

motions to seal its response to Garcia-Pina’s motion, the answering brief, its

excerpts of record and the motions to seal them are granted. Garcia-Pina’s motion

to seal the reply brief and the motion to seal itself is granted. The Clerk shall

maintain under seal the documents at docket entry numbers 14, 15, 18, and 19.

      AFFIRMED.




                                           3                                     17-50340